Citation Nr: 1144219	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  10-23 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for asbestosis with pleural thickening.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to April 1955.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 30 percent disability rating for asbestosis.  

The Veteran requested that a Travel Board hearing be scheduled.  However, the Veteran notified VA in August 2011 that he was withdrawing his request for a hearing.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased disability rating for asbestosis on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's respiratory disorder asbestosis has been manifested by a Forced Vital Capacity (FVC) of no less than 65.1 percent predicted and a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of no less than 72.8 percent predicted.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 30 percent for asbestosis with pleural thickening have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.383, 4.1, 4.2, 4.7, 4.10, 4.96(d)(5), 4.97, Diagnostic Code 6833 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the RO sent correspondence in December 2008, May 2009, and November 2010 that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letters informed the Veteran of how effective dates are assigned.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing the Veteran with VA examinations in November 2007, January 2009, and May 2010.  The Veteran has not indicated that he has received additional treatment for his service-connected condition.  The Board thus concludes that there are no additional treatment records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for increased rating, and continues to the present time.

Respiratory disorders are evaluated under DCs 6600 through 6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), ratings under those diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a) (2011).

The Veteran's asbestosis has been evaluated as 30 percent disabling under DC 6833.  Under that diagnostic code, a 30 percent rating is warranted for FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56-65 percent predicted.  A 60 percent rating is warranted for a FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted for FVC less than 50 percent predicted, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.118, DC 6833 (2011).

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes, except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done.  38 C.F.R. § 4.96(d)(4).  When evaluating based on PFTs, post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.   In those cases, the pre-bronchodilator values are to be used for rating purposes.  38 C.F.R. § 4.96(d)(5).

The Veteran contends that he is entitled to an increased disability evaluation in excess of 30 percent for his service-connected asbestosis.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's asbestosis does not warrant an increased disability rating in excess of 30 percent at any time during the pendency of this claim.  As such, the claim must be denied.

The pertinent evidence reflects that the Veteran underwent November 2007, January 2009, and May 2010 VA respiratory examinations in which pulmonary function testing (PFT) were conducted as a standard study and post-bronchodilator therapy.  

The Veteran was afforded a VA examination in November 2007.  The PFT revealed a FVC of 60.8 percent predicted for the standard study, a FVC of  65.1 percent predicted after bronchodilator therapy, and DLCO (SB) of 90 percent predicted.  

The Veteran was afforded another VA examination in January 2009.  The PFT revealed a FVC of 70.3 percent predicted for the standard study, a FVC of  53.4 percent predicted after bronchodilator therapy, and DLCO (SB) of 94.5 percent predicted. 

Lastly, the Veteran was afforded another VA examination in May 2010.  The PFT revealed a FVC of 54.5 percent predicted for the standard study, a FVC of  66 percent predicted after bronchodilator therapy, and DLCO (SB) of 72.8 percent predicted.  The examiner diagnosed the Veteran with asbestosis with worsening PFT results and overall pulmonary function.  The examiner concluded that there was no evidence of cor pulmonale, pulmonary hypertension, and right ventricular hypertrophy (RVH).   

As previously stated above, when evaluating respiratory conditions based on PFTs, post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.   In those cases, the pre-bronchodilator values are to be used for rating purposes.  38 C.F.R. § 4.96(d)(5).  The DC directs the Board to use the Veteran's post-bronchodilator results, which were 65.1 percent predicted at the November 2007 VA examination, and 66 percent predicted at the May 2010 VA examination.  These PFT results warrant a 30 percent disability rating under DC 6833.  While the Veteran's post-bronchodilator results for the January 2009 VA examination was 53.4 percent predicted, 38 C.F.R. § 4.96(d)(5) specifically directs the Board to use the pre-bronchodilator values for rating purposes when the post-bronchodilator results were poorer than the pre-bronchodilator results.  Therefore, because the Veteran's post-bronchodilator result of 53.4 percent predicted is poorer than the pre-bronchodilator value of 70.3, the Board must use the pre-bronchodilator value for rating purposes.  A PFT result of 70.3 percent predicted warrants a 30 percent rating.  

Consequently, the Veteran's pulmonary function testing showed the FVC was no less than 65.1 percent predicted and DLCO (SB) was no less than 72.8 percent predicted.  These PFT findings do not warrant a rating in excess of 30 percent under DC 6833.  Additionally, the May 2010 VA examiner stated that there was no evidence that the Veteran had cor pulmonale, pulmonary hypertension, and right ventricular hypertrophy (RVH).  Indeed, the requirements for a higher 60 percent rating under the diagnostic code, a FVC of 50 to 64 percent predicted, DLCO (SB) of 40 to 55 percent predicted, maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale, pulmonary hypertension, or outpatient oxygen therapy, have not been demonstrated.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the preponderance of the evidence demonstrates that the Veteran's asbestosis, in and of itself, has not been more disabling than the 30 percent rating assigned at any time during the pendency of this claim.  As such, staged ratings are not warranted.

The Board is sympathetic to the Veteran's contentions regarding the severity of his service-connected respiratory disorder.  However, the Veteran's PFT results, as compared to the rating criteria, did not warrant a 60 percent rating for the appeals period.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased disability rating in excess of 30 percent for asbestosis, and that claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased disability rating in excess of 30 percent for asbestosis is denied


REMAND

The Board has determined that before it can address the matter of entitlement to an extraschedular rating for asbestosis, additional development is required.

An extraschedular disability rating is warranted based upon a finding that a case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether an Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate an Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the evidence in this case presents such an exceptional disability picture that the available schedular evaluations for the disability may be inadequate.  Despite the fact that the Veteran has been assigned a 30 percent schedular disability rating for his asbestosis, he continues to assert that his asbestosis is more severe than contemplated by the diagnostic code.  The Veteran's representative pointed out the May 2010 VA examiner's statements that reported worsening in all areas of the Veteran's pulmonary function.  Additionally, the examiner stated that without bronchodilator therapy, the Veteran would be bedridden most of the time.  Lastly, the examiner stated that the Veteran's pulmonary status has worsened.  

The evidence of record is insufficient to determine that the Veteran does not warrant extraschedular consideration of his claim.  The Board is precluded from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Rather, the proper course is to refer the matter to the Director of Compensation and Pension Service.

Accordingly, the case is REMANDED to the AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Refer the claim of an extraschedular rating for asbestosis to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating in accordance with the provisions of 38 C.F.R. § 3.321(b).  The rating board should include a full statement of all factors having a bearing on the issue.

2.  Then readjudicate the claim for an extraschedular rating for asbestosis.  If the claim remains denied, issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


